               Case 16-17625-elf                  Doc       Filed 03/07/19 Entered 03/07/19 18:45:53                             Desc Main
                                                             Document     Page 1 of 5
 Fill in this information to identify the case:
 Debtor 1    Marianne Dugan

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the EASTERN District of PENNSYLVANIA

 Case number 16-17625-elf

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: WILMINGTON SAVINGS FUND SOCIETY,                                Court claim no. (if known): 7-1
FSB, D/B/A CHRISTIANA TRUST, NOT INDIVIDUALLY BUT AS
TRUSTEE FOR HILLDALE TRUST
Last 4 digits of any number you use to                                            Date of payment change: 4/1/2019
identify the debtor’s account: 9703                                               Must be at least 21 days after date
                                                                                  of this notice

                                                                                  New total payment: $1,280.53
                                                                                  Principal, interest, and escrow, if any

 Part 1:       Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor’s escrow account payment?

         □ No.
         ■ Yes.         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                        the basis for the change. If a statement is not attached, explain why:
                        ________________________________________________________________________________________________________
                        ____________________________________

         Current escrow payment: $282.75                              New escrow payment: $284.17


 Part 2:       Mortgage Payment Adjustment

 2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         ■ No
         □ Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                         explain why:
                         _______________________________________________________________________________________________________
                         __________________________________________________________________________________

         Current interest rate:                                     New interest rate:

         Current principal and interest payment:           New principal and interest payment:


 Part 3:       Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         ■ No
         □ Yes         Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                       Reason for change: ________________________________________________________________________________

         Current mortgage payment                           New mortgage payment:




Official Form 410S1                                   Notice of Mortgage Payment Change                                                page 1
              Case 16-17625-elf                 Doc         Filed 03/07/19 Entered 03/07/19 18:45:53                                    Desc Main
                                                             Document     Page 2 of 5


Debtor 1 Marianne Dugan                                             Case number (if known) 16-17625-elf
           Print Name        Middle Name   Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.
      □ I am the creditor
      ■ I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.

          Ashlee Fogle
     /s/ ______________________                          03/07/2019
                                                  Date ________________________
     Signature



  Print               Ashlee Fogle
                    _____________________________________________                                         Title   Authorized Agent for Creditor
                    First Name                    Middle Name      Last Name


  Company           RAS Crane, LLC


  Address           10700 Abbott's Bridge Road, Suite 170
                    Number       Street


                    Duluth GA 30097
                    City                                                State        ZIP Code

  Contact Phone     470-321-7112                                                                                  afogle@rascrane.com
                                                                                                          Email _____________________________




Official Form 410S1                                    Notice of Mortgage Payment Change                                                          page 2
           Case 16-17625-elf      Doc     Filed 03/07/19 Entered 03/07/19 18:45:53                Desc Main
                                           Document     Page 3 of 5



                                           CERTIFICATE OF SERVICE
                                           March 7, 2019
               I HEREBY CERTIFY that on ____________________________________________________________,
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:

Brad J. Sadek
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107

Marianne Dugan
3641 Canby Drive
Philadelphia, PA 19154

William C. Miller, Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105

United States Trustee
Office of the U.S. Trustee
833 Chestnut Street
Suite 500
Philadelphia, PA 19107

                                                                          RAS Crane, LLC
                                                                          Authorized Agent for Secured Creditor
                                                                          10700 Abbott's Bridge Road, Suite 170
                                                                          Duluth, GA 30097
                                                                          Telephone: 470-321-7112
                                                                          Facsimile: 404-393-1425

                                                                               /s/ Ben Abaidoo
                                                                          By: _________________________
                                                                              Ben Abaidoo
                                                                              babaidoo@rascrane.com




Official Form 410S1                   Notice of Mortgage Payment Change                               page 3
                                                                  Representation Of Printed Document
                Case 16-17625-elf                      Doc                                   ESCROW
                                                                   Filed 03/07/19 Entered 03/07/19     ACCOUNT
                                                                                                   18:45:53 Desc Main
                                                                    Document     Page 4 ofDISCLOSURE
                                                                                           5            STATEMENT
    PO Box 619063                                                                                        Loan Number:
    Dallas, TX 75261-9063                                                                                Analysis Date:                                       12/24/2018
                                                                                                        Customer Service            1-800-495-7166
                                                                                                        Monday-Thursday 8:00 a.m. to 9:00 p.m. CT
                                                                                                        Friday            8:30 a.m. to 5:00 p.m. CT
           JEFFREY DUGAN                                                                                Saturday         10:00 a.m. to 4:00 p.m. CT
           1315 WALNUT ST STE 502
           PHILADELPHIA PA 19107-4707                                                                                       PRESENT PAYMENT             NEW PAYMENT
                                                                                                                                                    effective 04/01/2019

                                                                                                        Principal & Interest              $996.36                $996.36
                                                                                                        Escrow Payment                    $152.67                $284.17
                                                                                                        Escrow Shortage                     $0.00                  $0.00
                                                                                                        Optional Insurance                  $0.00                  $0.00
                                                                                                        Other                               $0.00                  $0.00
                                                                                                        Total                          $1,149.03               $1,280.53

                                                                      ESCROW ANALYSIS STATEMENT
At least once every 12 months Fay Servicing analyzes your escrow account, in accordance with federal regulations, to ensure we collect sufficient funds to pay escrow items
when they are due. The escrow account analysis below is an estimate of the activity that will occur in your escrow account over the next 12 months. The analysis will show if you
currently have a shortage or overage in your account. This amount will be accounted for in your new monthly escrow payment unless there is an overage amount over $50. In this
case, the full amount of the overage will be refunded to you.

     UNDERSTANDING YOUR MONTHLY                                                     PROJECTED ESCROW ACTIVITY FOR THE NEXT 12 MONTHS
       ESCROW PAYMENT AMOUNT                                                    PAYMENTS    PAYMENTS                        PROJECTED                                         REQUIRED
                                                                MONTH          TO ESCROW FROM ESCROW      DESCRIPTION         BALANCE                                         BALANCE
 1. Projected Monthly Escrow Payment
                                                                                                                             STARTING BALANCE                 -190.33              568.33
 The section titled “Projected Escrow Activity for the
 Next 12 Months” is a schedule that represents all              Apr-19               284.17                  .00                                                93.84              852.50
 anticipated payments to and from escrow for the                May-19               284.17                  .00                                               378.01            1,136.67
 coming year. First, we take the total of all Projected         Jun-19               284.17                  .00                                               662.18            1,420.84
 Payments from Escrow (a) and divide it equally over 12         Jul-19               284.17                  .00                                               946.35            1,705.01
 months to determine your Projected Monthly Escrow              Aug-19               284.17                  .00                                            1,230.52             1,989.18
 Payment: $3,410.03 / 12 months = $284.17.                      Sep-19               284.17                  .00                                            1,514.69             2,273.35
 2. Escrow Surplus/Shortage                                     Oct-19               284.17                  .00                                            1,798.86             2,557.52
                                                                Nov-19               284.17                  .00                                            2,083.03             2,841.69
 The minimum escrow balance required in your account            Dec-19               284.17                  .00                                            2,367.20             3,125.86
 is known as the Required Low Point. This is noted as
                                                                Jan-20               284.17                  .00                                            2,651.37             3,410.03
 (b) under “Projected Escrow Activity for the Next 12
 Months”. The Required Low Point is set in accordance           Feb-20               284.17             1,832.03            CITY / TOWN                     1,103.51             1,862.17
 with your mortgage contract, state law or federal law.         Mar-20               284.17             1,578.00            HOMEOWNERS I                  (c) -190.32          (b) 568.34
 Mortgage Insurance, if any, is not included in the
 Required Low Point calculation. Next, we compare the           TOTAL            $3,410.04         (a) $3,410.03
 Projected Low Point (c) to the Required Low Point (b) to
 determine the overage/surplus:
 You have a surplus of $806.35 because the Projected
 Low Point (c) of -$190.32 plus the escrow adjustment*
 is more than the Required Low Point of $568.34.
 *An Escrow Adjustment of $1,565.01, scheduled to be
 repaid through the bankruptcy, is included in this
 calculation.
 If the surplus is less than $50.00, it will be spread to the
 low point “the minimum escrow balance required”,
 which could be spread equally up to 12 months and
 automatically reduce your monthly payment accordingly.
 Otherwise, if your loan is contractually current, we will
 send you a check for the surplus amount.
 3. New Monthly Escrow Payment
 Principal & Interest                             $996.36
 Escrow Payment                                   $284.17
 Escrow Shortage                                    $0.00
 Optional Insurance                                 $0.00
 Other                                              $0.00
 Total                                          $1,280.53
 Effective Date                                04/01/2019



                                                                           IMPORTANT MESSAGES
ACH Debit Borrowers: You have previously authorized Fay Servicing, LLC, to automatically debit your bank account each month for the amount of your monthly payment of principal, interest,
and escrow (if applicable). Please note the amount of your next ACH debit will be changed (increase/decrease) to reflect the amount of your new monthly payment as reflected herein. Fay
Servicing, LLC, is authorized to debit your bank account each month until you provide written or oral notice to stop. Termination request must be received by Fay Servicing, LLC, at least
three (3) business days prior to your next scheduled debit.
Fay Servicing is a debt collector, and information you provide to us will be used for that purpose. To the extent your original obligation was discharged, or is subject to an automatic stay
under the United States Bankruptcy Code, this is being provided for informational purposes only and does not constitute an attempt to collect a debt or impose personal liability. Our office
hours are Monday-Thursday 8 A.M. - 9 P.M. Friday 8:30 A.M. - 5 P.M., and Saturday 10 A.M. - 4 P.M. CST. Call today: 1-800-495-7166. NMLS ID#                    NC residents: Fay Servicing,
LLC, NC Permit Number 112302, 440 S. LaSalle St., Suite 2000, Chicago, IL 60605-6011.




                                                                              Internet Reprint
                                     ESCROW ACCOUNT DISCLOSURE STATEMENT
        Case 16-17625-elf        Doc       Filed 03/07/19 Entered 03/07/19 18:45:53               Desc Main
Loan Number:                                Document ACCOUNT HISTORY
                                                          Page  5 of 5                                  Date: 12/24/2018

This is a statement of actual activity in your escrow account from 04/01/2018 through 03/31/2019. This section provides
last year's projections and compares it with actual activity.
An asterisk (*) indicates a difference from a previous estimate either in the date or amount and may be caused by any of
the following:
• The actual amount of insurance or taxes paid since your last Escrow Analysis Statement was higher or lower than
     anticipated
• Additional funds were applied to your escrow account
• The time elapsed between payments to escrow and disbursement from escrow was shorter or longer than anticipated
     on your last Escrow Analysis Statement.

                     PAYMENTS                      DISBURSEMENTS                                     ESCROW BALANCE
MONTH          PROJECTED      ACTUAL           PROJECTED       ACTUAL           DESCRIPTION       PROJECTED      ACTUAL

                                                                              BEGINNING BALANCE       565.53     -3,981.45
04/18             282.75                                                                              848.28     -3,981.45 <
05/18             282.75                                                                            1,131.03     -3,981.45
06/18             282.75                                                                            1,413.78     -3,981.45
07/18             282.75      1,205.97                                                              1,696.53     -2,775.48
08/18             282.75        305.34                                                              1,979.28     -2,470.14
09/18             282.75        152.67                                                              2,262.03     -2,317.47
10/18             282.75        792.73                                                              2,544.78     -1,524.74
11/18             282.75                                                                            2,827.53     -1,524.74
12/18             282.75      3,896.19     E                              E                         3,110.28      2,371.45
01/19             282.75        282.75     E                              E                         3,393.03      2,654.20
02/19             282.75        282.75     E     1,832.03      1,832.03   E   CITY / TOWN           1,843.75      1,104.92
03/19             282.75        282.75 *   E     1,561.00      1,578.00   E   HOMEOWNERS I            565.50 <     -190.33

TOTAL           $3,393.00    $7,201.15          $3,393.03    $3,410.03
